Filed 12/4/17



      IN THE SUPREME COURT OF CALIFORNIA


CITY OF SAN BUENAVENTURA,              )
                                       )
        Plaintiff, Cross-defendant     )
        and Appellant,                 )
                                       )                       S226036
        v.                             )
                                       )                 Ct.App. 2/6 B251810
UNITED WATER CONSERVATION              )
DISTRICT et al.,                       )
                                       )                Santa Barbara County
        Defendants, Cross-complainants )
        and Appellants.                )          Super. Ct. Nos. VENCI 00401714,
                                       )                  VENCI 1414739
____________________________________)


        The California Constitution, as amended by a series of voter initiatives,
places limitations on the authority of state and local governments to collect
revenue through taxes, fees, charges, and other types of levies. (Cal. Const., arts.
XIII A, XIII C, XIII D.) This case concerns the application of these constitutional
limitations to a particular kind of local government charge: a statutorily
authorized “ground water charge” imposed on well operators by a local water
conservation district to fund conservation activities such as replenishing
groundwater stores and preventing degradation of the water supply. (See
Wat. Code, § 75522.) By statute, charges for pumping groundwater for
nonagricultural uses generally must be at least three times the charges for pumping
water for agricultural uses. (Id., § 75594.)




                         SEE CONCURRING OPINION
       The City of San Buenaventura (more commonly known as the City of
Ventura) (City), which pumps large quantities of groundwater for delivery to
residential customers, contends that the groundwater pumping charges it pays to
its local water conservation district, United Water Conservation District (District),
are disproportionate to the benefits it receives from the District’s conservation
activities. It also contends that it pays a disproportionate share of the costs of
those activities by virtue of the three-to-one ratio in Water Code section 75594.
The City argues that the charges therefore violate article XIII D of the California
Constitution (Prop. 218, as approved by voters, Gen. Elec. (Nov. 5, 1996)), which
provides that a charge imposed “as an incident of property ownership,” including a
“charge for a property related service,” may not “exceed the proportional cost” of
the service that is “attributable to the parcel” on which the charge is imposed.
(Cal. Const., art. XIII D, §§ 2, subd. (e), 6, subd. (b)(3).) In the alternative, the
City argues that the charges violate article XIII C of the California Constitution (as
amended by Prop. 26, as approved by voters, Gen. Elec. (Nov. 2, 2010)), which
provides that local government charges are taxes that generally must be approved
by voters, but exempts from this category those charges that are limited to the
reasonable costs of providing a special benefit or service and that bear a “fair or
reasonable” relationship to the benefit to the payor of, or the payor’s burden on,
the government activity (Cal. Const., art. XIII C, § 1, subd. (e)(1) & (2)). The City
argues that the groundwater pumping charges do not satisfy the criteria for exempt
charges, and therefore should be considered unapproved taxes imposed in
violation of the Constitution.
       The Court of Appeal rejected both arguments. We conclude, as did the
Court of Appeal, that article XIII C, as amended by Proposition 26, rather than
article XIII D, supplies the proper framework for evaluating the constitutionality
of the groundwater pumping charges at issue in this case. But because the Court
                                            2
of Appeal did not address the City’s argument that the charges do not bear a fair or
reasonable relationship to the payor’s burdens on or benefits from the District’s
conservation activities, as article XIII C requires, we affirm in part, reverse in part,
and remand for consideration of that question.
                                           I.
                                          A.
       The District is a water conservation district formed under the Water
Conservation District Law of 1931 (Wat. Code, § 74000 et seq.), to “ ‘manage,
protect, conserve and enhance the water resources of the Santa Clara River, its
tributaries and associated aquifers, in the most cost effective and environmentally
balanced manner.’ ” The District’s territory, which covers approximately 214,000
acres in central Ventura County, encompasses all or part of eight groundwater basins.1
       Like many groundwater basins throughout California, basins in the
District’s territory have suffered from what is known as “overdraft”—meaning
that more water is being taken out than is replaced by natural processes, including
rainfall and river and stream flow. Overdraft can result in saltwater intrusion into
the fresh groundwater supply and can reduce the basin’s capacity for groundwater
storage. (See Wat. Code, § 75505.) To counteract overdraft and its effects, the
District artificially “recharges,” or replenishes, the groundwater supply by
diverting water from other sources and spreading it over the ground covering
certain basins within district boundaries. To reduce the demand for groundwater


1      A groundwater basin is “[a]n alluvial aquifer or a stacked series of alluvial
aquifers with reasonably well-defined boundaries in a lateral direction and having
a definable bottom.” (Dept. of Water Resources, California’s Groundwater,
Bulletin 118 (2003) p. 216.) An aquifer is “[a] body of rock or sediment that is
sufficiently porous and permeable to store, transmit, and yield significant or
economic quantities of groundwater to wells and springs.” (Id. at p. 214.)


                                           3
extraction, the District also provides pipeline deliveries of water derived from
other sources.
       The Water Code authorizes water conservation districts to finance their
activities by imposing a “ground water charge[]” on “the production of ground water
from all water-producing facilities” within the district (or within certain zones in the
district). (Wat. Code, § 75522.)2 Under the code, a district may establish different
zones for rate-setting purposes. (Id., § 75591.) Within each zone, the district must
charge a uniform rate for all water pumped for agricultural use, and a uniform rate for
all water pumped for nonagricultural use. (Id., §§ 75591, 75593.) Subject to an
exception not relevant here (id., § 75595), the rate for nonagricultural use must be
between three and five times the rate for agricultural use. (Id., § 75594.) Consistent
with these provisions, the District imposes a volume-based charge on groundwater
pumping within its territory. As required by section 75594 of the Water Code, the
District’s rates for pumping for nonagricultural use are three times those for pumping
for agricultural use.
                                          B.
       Under the California Constitution, as amended by a series of voter
initiatives, local government taxes, fees, charges, and other exactions are subject
to several requirements and restrictions. The first of these initiatives,
Proposition 13, added article XIII A to the Constitution. Passed in 1978, the
purpose of the initiative “was to assure effective real property tax relief by means
of an ‘interlocking “package” ’ consisting of a real property tax rate limitation
(art. XIII A, § 1), a real property assessment limitation (art. XIII A, § 2), a

2      For the purposes of the statute, “ ‘groundwater’ means all water beneath the
earth’s surface,” with certain exceptions not applicable here, as well as “water
produced from artesian wells.” (Wat. Code, § 75502.5.)


                                           4
restriction on state taxes (art. XIII A, § 3), and a restriction on local taxes
(art. XIII A, § 4).” (Sinclair Paint Co. v. State Bd. of Equalization (1997) 15
Cal. 4th 866, 872 (Sinclair Paint).) The “ ‘principal provisions’ ” of the initiative
“ ‘limited ad valorem property taxes to 1 percent of a property’s assessed
valuation and limited increases in the assessed valuation to 2 percent per year
unless and until the property changed hands. (Cal. Const., art. XIII A, §§ 1, 2.)’ ”
(Apartment Assn. of Los Angeles County, Inc. v. City of Los Angeles (2001) 24
Cal. 4th 830, 836 (Apartment Association), quoting Howard Jarvis Taxpayers
Assn. v. City of Riverside (1999) 73 Cal. App. 4th 679, 681 (Howard Jarvis).) “ ‘To
prevent local governments from subverting its limitations, Proposition 13 also
prohibited counties, cities, and special districts from enacting any special tax
without a two-thirds vote of the electorate. [Citations.]’ ” (Apartment
Association, at p. 836; see Cal. Const., art. XIII A, § 4.)
       Courts uniformly held, however, that article XIII A did not restrict local
governments’ ability to impose “legitimate special assessments”—that is, charges
levied on owners of real property directly benefited by a local improvement to
defray its costs. (Knox v. City of Orland (1992) 4 Cal. 4th 132, 141.) In part to
close this perceived loophole, voters in 1996 passed Proposition 218, which,
among other things, “ ‘buttresse[d] Proposition 13’s limitations on ad valorem
property taxes and special taxes by placing analogous restrictions on assessments,
fees, and charges.’ ” (Apartment Association, supra, 24 Cal.4th at p. 837, quoting
Howard Jarvis, supra, 73 Cal.App.4th at p. 682.) Article XIII D, added by
Proposition 218, imposes certain substantive and procedural restrictions on taxes,
assessments, fees, and charges “assessed by any agency upon any parcel of
property or upon any person as an incident of property ownership.” (Cal. Const.,
art. XIII D, § 3, subd. (a).) Among other things, article XIII D instructs that the
amount of a “fee or charge imposed upon any parcel or person as an incident of
                                            5
property ownership shall not exceed the proportional cost of the service
attributable to the parcel.” (Id., § 6, subd. (b)(3).)
       Proposition 218 also added article XIII C, which restricts the authority of
local governments to impose taxes by, among other things, requiring voter
approval of all taxes imposed by local governments.3 In 2010, voters passed
Proposition 26, which further expanded the reach of article XIII C’s voter
approval requirement by broadening the definition of “ ‘tax’ ” to include “any
levy, charge, or exaction of any kind imposed by a local government.” (Cal.
Const., art. XIII C, § 1, subd. (e).) The definition contains numerous exceptions
for certain types of exactions, including for “property-related fees imposed in
accordance with the provisions of Article XIII D” (id., § 1, subd. (e)(7)), as well as
for charges for “a specific benefit conferred or privilege granted,” or “a specific
government service or product” that is provided, “directly to the payor that is not
provided to those not charged, and which does not exceed the reasonable costs to
the local government” (id., § 1, subd. (e)(1) & (2)). To fall within one of these
exemptions, the amount of the charge may be “no more than necessary to cover
the reasonable costs of the governmental activity,” and “the manner in which those
costs are allocated to a payor” must “bear a fair or reasonable relationship to the
payor’s burdens on, or benefits received from, the governmental activity.” (Id.,
§ 1, subd. (e).)

3      Article XIII C provides that all taxes imposed by local governments are
either general taxes or special taxes (art. XIII C, § 2, subd. (a)), and requires all
general taxes to be approved by a majority vote (art. XIII C, § 2, subd. (b)) and all
special taxes to be approved by a two-thirds vote (art. XIII C, § 2, subd. (d)). The
special taxes covered by article XIII C are not to be confused with the special
taxes covered by article XIII A, section 4. The latter category is limited to those
special taxes that are assessed upon property or upon a person as an incident of
property ownership. (See Cal. Const., art. XIII D, § 3, subd. (a)(2).)


                                            6
                                           C.
       This case arises from a long-running controversy between the City and the
District about the District’s groundwater pumping charges. In the 1980s, the
District planned a major improvement project to divert water from the Santa Clara
River for recharge purposes. The District proposed to finance the diversion
project by imposing new pumping charges on users within a newly established rate
zone comprising areas that would benefit from the project. The City protested,
arguing that the proposed zone included a basin on which City wells operated that
would not benefit from the project, and filed several lawsuits challenging the
District’s proposal. In 1987, the parties entered a settlement agreement in which
the District agreed to create a second zone for project-related charges in which the
rate for nonagricultural use would be set at one-third of the previously announced
rate for the first zone—that is, a rate equal to the rate imposed on agricultural users
within the first zone. When the settlement agreement expired at the end of 2011,
the District eliminated the special zone, resulting in substantially higher pumping
rates for groundwater extractors in the affected territory, including the City. After
providing notice and inviting comment, the District also increased the general rate
for groundwater pumping throughout the district.
       The City again filed suit to challenge the pumping charges, contending that
the charges violate either article XIII D or, in the alternative, article XIII C of the
California Constitution. In support of its contention, the City alleged that it pays
more than its fair share of the costs of the District’s conservation efforts, both
relative to agricultural users by virtue of the three-to-one ratio required under
section 75594 of the Water Code, and relative to other users in the district that
pump from basins that receive greater benefit from the District’s recharge efforts.
The City petitioned the court for a writ of mandate under Code of Civil Procedure
section 1085 and for a writ of administrative mandate under Code of Civil
                                           7
Procedure section 1094.5, and sought declaratory relief as well as a determination
of invalidity under Code of Civil Procedure section 860 et seq. (commonly known
as a reverse validation action (McLeod v. Vista Unified School Dist. (2008) 158
Cal. App. 4th 1156, 1165-1166)). The City challenged the 2011–2012 rates and the
2012–2013 rates in separate actions, which were consolidated in the trial court.
       The trial court ruled in the City’s favor. Relying on Pajaro Valley Water
Management Agency v. Amrhein (2007) 150 Cal. App. 4th 1364 (Amrhein), the trial
court concluded that the pumping charges are “imposed on persons as an incident
of property ownership” and thus subject to the requirements and restrictions of
article XIII D. The trial court concluded, however, that the District’s general
practice of charging a uniform fee across an area comported with article XIII D’s
requirement that a property-related fee or charge “not exceed the proportional cost
of the service attributable to the parcel” (Cal. Const., art. XIII D, § 6, subd. (b)(3))
because it would be infeasible for the District to attribute the costs of its
conservation activities on a parcel-by-parcel basis, and because the charges in the
aggregate did not exceed the reasonable costs of the District’s conservation
activities. But the trial court concluded that the three-to-one ratio mandated by
Water Code section 75594 did violate article XIII D’s proportionality requirement
because the District failed to demonstrate that “the costs relating to agricultural
water as compared with non-agricultural water support [the] differential.” The
trial court entered a declaratory judgment and issued the writs of mandate,
ordering the District to refund the City $548,296.22 for charges for the 2011–2012
water year and $794,815.57 for the 2012–2013 water year, plus interest. These
represent the amounts the City paid in excess of the District’s average costs for all
types of water usage.
       The Court of Appeal reversed. It held that the pumping charges are not
property-related charges or fees within the meaning of article XIII D. The court
                                           8
distinguished Amrhein, on which the trial court had relied, as involving “a unique
set of facts” not present here. But the court went on to conclude that regardless of
the factual setting, “a pump fee is better characterized as a charge on the activity
of pumping than a charge imposed by reason of property ownership.” (Citing
Orange County Water Dist. v. Farnsworth (1956) 138 Cal. App. 2d 518.)
Moreover, the Court of Appeal held that even if the charges were
“property-related charges” for purposes of article XIII D, they would not violate
article XIII D’s requirement that the fee “not exceed the proportional cost of the
service attributable to the parcel” by virtue of the three-to-one ratio in Water Code
section 75594. (Cal. Const., art. XIII D, § 6, subd. (b)(3).) The court reasoned:
“Section 75594 does not discriminate between persons or parcels. It discriminates
between types of use. [Citation.] If the City chooses to use its groundwater for
agricultural purposes, it too can benefit from the lower rates.”
       The Court of Appeal further held that the pumping charges are not taxes
subject to the requirements of article XIII C. The court concluded that the charges
fall within the exception for payor-specific benefits and privileges. The court
reasoned that the operative question, for purposes of this exception, is whether the
charges in the aggregate exceed the District’s costs of providing groundwater
management services. The court held that this question was effectively answered
by the trial court’s finding that the pumping charges in the aggregate do not
exceed the District’s reasonable costs.
                                          II.
       We begin by considering the City’s argument that the District’s
groundwater pumping charges violate article XIII D, added by Proposition 218.
The threshold question for our determination is whether the pumping charges are
“imposed . . . upon a parcel or upon a person as an incident of property
ownership” within the meaning of article XIII D. (Cal. Const., art. XIII D, § 2,
                                          9
subd. (e).) We conclude that they are not, and that they therefore fall outside the
reach of article XIII D.
                                          A.
       Article XIII D was passed as part of Proposition 218, an initiative designed
to buttress Proposition 13’s limitation on property taxes. (Apartment Association,
supra, 24 Cal.4th at p. 837.) To that end, article XIII D “ ‘allows only four types
of local property taxes: (1) an ad valorem property tax; (2) a special tax; (3) an
assessment; and (4) a fee or charge,’ ” and places certain restrictions on each kind
of exaction. (Apartment Association, at p. 837, quoting Howard Jarvis, supra, 73
Cal. App. 4th 679, 682.) The provisions governing fees and charges command that
no fee or charge “shall be assessed . . . upon any parcel of property or upon any
person as an incident of property ownership” except “[f]ees or charges for
property related services” that satisfy the requirements of article XIII D. (Cal.
Const., art. XIII D, § 3, subd. (a)(4).) Article XIII D defines “ ‘fee’ or ‘charge’ ”
to mean “any levy other than an ad valorem tax, a special tax, or an assessment,
imposed by an agency upon a parcel or upon a person as an incident of property
ownership, including a user fee or charge for a property related service.” (Id., § 2,
subd. (e).)4 A “ ‘property-related service,’ ” in turn, is defined as a “public service
having a direct relationship to property ownership.” (Id., § 2, subd. (h).)
       A “[p]roperty [r]elated” fee or charge within the meaning of these
provisions is subject to several procedural requirements. (Cal. Const., art. XIII D,
§ 6.) Among other things, an agency that proposes to impose such a fee or charge


4      Because article XIII D includes a single definition for a “ ‘fee’ or
‘charge,’ ” we use those terms interchangeably here. (Cal. Const., art. XIII D, § 2,
subd. (e); see Bighorn-Desert View Water Agency v. Verjil (2006) 39 Cal. 4th 205,
214, fn. 4.)


                                          10
must notify “the record owner of each identified parcel upon which the fee or
charge is proposed for imposition” and conduct a public hearing on the proposal.
(Id., § 6, subd. (a)(1); id., § 6, subd. (a)(2).) “If written protests against the
proposed fee or charge are presented by a majority of owners of the identified
parcels, the agency shall not impose the fee or charge.” (Id., § 6, subd. (a)(2).)
“Except for fees or charges for sewer, water, and refuse collection services, no
property related fee or charge” may be “imposed or increased” unless it is
“approved by a majority vote of the property owners of the property subject to the
fee or charge or, at the option of the agency, by a two-thirds vote of the electorate
residing in the affected area.” (Id., § 6, subd. (c).)
       A covered fee or charge is also subject to a series of substantive limitations.
The revenues derived from the fee or charge may not exceed the funds required to
provide the property-related service, nor may they be used for any purpose other
than that for which the fee or charge was imposed. (Cal. Const., art. XIII D, § 6,
subd. (b)(1) & (2).) And in a provision central to the City’s challenge in this case,
article XIII D provides that the amount of the charge may not “exceed the
proportional cost of the service attributable to the parcel.” (Id., § 6, subd. (b)(3).)
       Whether an exaction is a property-related charge for purposes of
article XIII D “is a question of law for the appellate courts to decide on independent
review of the facts.” (Sinclair Paint, supra, 15 Cal.4th at p. 874.) We construe the
provisions of article XIII D liberally, “ ‘to effectuate its purposes of limiting local
government revenue and enhancing taxpayer consent.’ ” (Silicon Valley Taxpayers’
Assn., Inc. v. Santa Clara County Open Space Authority (2008) 44 Cal. 4th 431,
448.) The relevant government agency—here, the District—bears the burden of
demonstrating compliance. (Cal. Const., art. XIII D, § 6, subd. (b)(5).)




                                            11
                                          B.
       In considering whether the District’s groundwater pumping charges are
property-related fees and charges for purposes of article XIII D, we do not write
on a clean slate. We previously addressed the meaning of article XIII D’s
definition of property-related fees and charges in a trio of cases beginning with
Apartment Association, supra, 24 Cal. 4th 830. In that case, we considered
whether an apartment inspection fee imposed on landlords of private apartment
buildings was a fee imposed “upon a parcel or upon a person as an incident of
property ownership” (art. XIII D, § 2, subd. (e)) and thus subject to the
requirements of article XIII D. We concluded that it was not. Article XIII D’s
repeated references to fees and charges imposed “ ‘as an incident of property
ownership,’ ” we explained, “mean[] that a levy may not be imposed on a property
owner as such—i.e., in its capacity as property owner—unless it meets
constitutional prerequisites. In this case, however, the fee is imposed on landlords
not in their capacity as landowners, but in their capacity as business owners. The
exaction at issue here is more in the nature of a fee for a business license than a
charge against property. It is imposed only on those landowners who choose to
engage in the residential rental business, and only while they are operating the
business.” (Apartment Association, supra, 24 Cal.4th at pp. 839–840.)
       In the next case in the series, Richmond v. Shasta Community Services Dist.
(2004) 32 Cal. 4th 409 (Richmond), we considered whether a fee for making a new
connection to a water system was “imposed ‘as an incident of property
ownership’ ” within the meaning of article XIII D. (Id. at p. 426.) We again
concluded that the fee was not “property-related” for constitutional purposes. We
explained that, much as in Apartment Association, the fee in question was “not
imposed simply by virtue of property ownership, but instead . . . as an incident of


                                          12
the voluntary act of the property owner in applying for a service connection.”
(Richmond, at p. 426.)
       In so concluding, we also rejected the challengers’ argument that the fee
must be “property related” because “user fee[s] or charge[s] for a property related
service” are included in article XIII D’s definition of property-related fees, and
supplying water is a “property related service.” (Cal. Const., art. XIII D, § 2,
subd. (e).) We agreed with challengers, as an initial matter, that “supplying water
is a ‘property-related service’ within the meaning of article XIII D’s definition of a
fee or charge.” (Richmond, supra, 32 Cal.4th at p. 426.) That view, we noted,
finds support in ballot materials for Proposition 218, in which Legislative Analyst
opined that “ ‘[f]ees for water, sewer, and refuse collection service probably meet
the measure’s definition of property-related fee.’ ” (Ibid.) And the Legislative
Analyst’s view, in turn, finds support in surrounding provisions of article XIII D,
which expressly exempt certain types of utility charges from some or all of its
requirements: section 3, subdivision (b) exempts fees for electrical or gas service
from the scope of “charges imposed ‘as an incident of property ownership,’ ”
while section 6, subdivision (c) exempts fees for sewer, water, and refuse
collection services from article XIII D’s voter approval requirements. (Richmond,
at p. 427, citing Cal. Const., art. XIII D, §§ 3, subd. (b), 6, subd. (c).)
       But we explained in Richmond that even though “supplying water” is a
property-related service, not “all water service charges are necessarily subject to
the restrictions that article XIII D imposes on fees and charges. . . . [A] water
service fee is a fee or charge . . . if, but only if, it is imposed ‘upon a person as an
incident of property ownership.’ (Art. XIII D, § 2, subd. (e).) A fee for ongoing
water service through an existing connection is imposed ‘as an incident of
property ownership’ because it requires nothing other than normal ownership and
use of property. But a fee for making a new connection to the system is not
                                           13
imposed ‘as an incident of property ownership’ because it results from the owner’s
voluntary decision to apply for the connection.” (Richmond, supra, 32 Cal.4th at
p. 427.) That conclusion, we noted, is reinforced by practical considerations:
Because a local government agency cannot identify in advance which property
owners will seek new connections to the water system, it has no practical means of
complying with article XIII D’s requirement that the agency “identify the parcels
on which the assessment will be imposed and provide an opportunity for a
majority protest . . . .” (Richmond, at p. 419; see id. at pp. 427–428.)
       Finally, in Bighorn-Desert View Water Agency v. Verjil, supra, 39 Cal. 4th
205 (Bighorn), we considered whether a charge for ongoing water delivery
services is a “fee or charge” for purposes of article XIII C, which provides that
“the initiative power shall not be prohibited or otherwise limited in matters of
reducing or repealing any local tax, assessment, fee or charge” (art. XIII C, § 3),
but contains no definition of “fee” or “charge.” We held that it is. Reasoning that
the category of “fees or charges” subject to article XIII C must include, at a
minimum, any fee or charge subject to article XIII D, we reaffirmed what we had
said, albeit in dicta, in Richmond: A charge for ongoing water delivery is a
“ ‘fee’ ” or “ ‘charge’ ” within the meaning of article XIII D. (Bighorn, supra, 39
Cal.4th at pp. 215–216, citing Richmond, supra, 32 Cal.4th at pp. 426–427.) This
is so, we concluded, even if the total amount of the bill is usage-based, and thus
depends on the customer’s “voluntary decisions . . . as to how much water to use”:
“[O]nce a property owner or resident has paid the connection charges and has
become a customer of a public water agency, all charges for water delivery
incurred thereafter are charges for a property-related service, whether the charge is
calculated on the basis of consumption or is imposed as a fixed monthly fee.” (Id.
at pp. 216–217, fn. omitted.)


                                          14
                                          C.
       Following this trio of decisions, the Courts of Appeal have drawn different
conclusions about how to evaluate the constitutionality of groundwater pumping
charges under article XIII D. In Amrhein, supra, 150 Cal. App. 4th 1364, the Court
of Appeal considered whether a groundwater pumping charge imposed by a local
water management agency qualified as a property-related charge subject to
article XIII D. On initial hearing, the Court of Appeal, relying primarily on
Richmond and Apartment Association, concluded that the pumping charge was not
incidental to property ownership, for three reasons: “(1) it was incurred only
through voluntary action, i.e., the pumping of groundwater . . . ; (2) it would never
be possible for the Agency to comply with Article XIII D’s requirement that it
calculate in advance the amount to be charged on a given well; and (3) the charge
burdens those on whom it is imposed not as landowners but as water extractors.”
(Amrhein, supra, 150 Cal.App.4th at pp. 1385–1386, fn. omitted.) After Bighorn
was decided, however, the Amrhein court granted rehearing and reversed course,
concluding that its earlier view was irreconcilable with Bighorn’s holding that
usage-based water delivery fees are imposed as an incident of property ownership.
The court reasoned that the pumping charges at issue were comparable to usage-
based water delivery fees, in that both charges are levied based on a property
owner’s voluntary decision to consume water. (Id. at pp. 1388–1389.) And
because an “overlying owner possesses ‘special rights’ to the reasonable use of
groundwater under his land,” the court explained, a charge on groundwater
pumping “is at least as closely connected to the ownership of property as is a
charge on delivered water.” (Id. at pp. 1391–1392.)
       The Amrhein court allowed that, under Apartment Association, it might be
argued that a “fee falls outside Article XIII D to the extent it is charged for
consumption of a public service for purposes or in quantities exceeding what is
                                          15
required for basic (i.e., residential) use of the property.” (Amrhein, supra, 150
Cal.App.4th at p. 1389.) But the court emphasized that “a large majority” of water
extractors in the jurisdiction were using the water for “residential or domestic,”
rather than business, purposes. (Amrhein, at p. 1390; see also id. at p. 1397 (conc.
opn. of Bamattre-Manoukian, J.) [emphasizing record evidence showing “that the
vast majority of property owners in the Pajaro Valley obtained their water from
wells, and that alternative sources were not practically feasible”].)5
       The Court of Appeal in this case, by contrast, concluded that the pumping
fee does not qualify as a property-related charge subject to article XIII D. The
court distinguished Amrhein on the ground that the record in this case contains no
comparable indication that the majority of property owners in the District’s
territory obtain water by pumping it from wells. But the court concluded that a
pumping fee is in any event “better characterized as a charge on the activity of
pumping than a charge imposed by reason of property ownership.” This is true,
the court concluded, “even with respect to the individual household that elects to
pump water for its own consumption.”

5       The court in Amrhein cautioned that it was not deciding whether a
groundwater pumping charge “is necessarily subject to all of the restrictions
imposed by Article XIII D on charges incidental to property ownership” since
there was “no occasion to determine whether this or a similar charge may fall
within any of the express exemptions or partial exemptions set forth in that
measure.” (Amrhein, supra, 150 Cal.App.4th at p. 1393, fn. 21.) The Court of
Appeal answered this question in the follow-on case of Griffith v. Pajaro Valley
Water Management Agency (2013) 220 Cal. App. 4th 586, 595–596 (Griffith). In
Griffith, the court held that the water management agency’s groundwater pumping
charge fell within the provision exempting “fees or charges for sewer, water, and
refuse collection services” from article XIII D’s voter approval requirements.
(Cal. Const., art. XIII D, § 6, subd. (c).) The Griffith court explained this
conclusion flowed from Amrhein’s holding that a groundwater pumping charge
“does not differ materially ‘from a charge on delivered water.’ ” (Griffith, supra,
at p. 595, quoting Amrhein, supra, 150 Cal.App.4th at pp. 1388–1389.)


                                          16
       We conclude that the Court of Appeal in this case has the better of the
argument. The critical question is whether the groundwater charge—a charge for
the District’s conservation and management services—qualifies as a “charge for a
property related service.” (Cal. Const., art. XIII D, § 2, subd. (e).) The text of
article XIII D provides important indications about what sort of service-related
charges the voters had in mind. Article XIII D, section 6 tells us, for example, that
revenues derived from the fee may not “exceed the funds required to provide the
property related service” (subd. (b)(1)); that the amount imposed on any parcel
may not “exceed the proportional cost of the service attributable to the parcel”
(subd. (b)(3)); and that property owners may not be charged for “potential or
future use of a service” (subd. (b)(4)) or for “general governmental services”
(subd. (b)(5)). The lesson that emerges from the text and cases is this: A fee is
charged for a “property-related service,” and is thus subject to article XIII D, if it
is imposed on a property owner, in his or her capacity as a property owner, to pay
for the costs of providing a service to a parcel of property.
       Measured by that yardstick, the groundwater pumping charge at issue here
falls short. To be sure, the charge is used for the conservation and management of
groundwater, and water is, as we said in Bighorn, “indispensable to most uses of
real property.” (Bighorn, supra, 39 Cal.4th at p. 214.) But not all fees associated
with obtaining water are property-related fees within the meaning of article XIII
D; otherwise, Richmond, which concerned fees for making connections necessary
for obtaining water delivery, would have been decided differently. And while
Bighorn holds that fees for supplying water through an established connection are
property-related service fees, charges for the service the District provides—that is,
the conservation of limited groundwater stores, and remediation of the adverse
effects of groundwater extraction—are not property-related in the same way: The
District does not “deliver” water “via groundwater” to any particular parcel or set
                                          17
of parcels, as the City would characterize it. The District instead conserves and
replenishes groundwater that flows through an interconnected series of
underground basins, none of which corresponds with parcel boundaries. These
basins are managed by the District for the benefit of the public that relies on
groundwater supplies, not merely for the benefit of the owners of land on which
wells are located. (See Wat. Code, §§ 75521, 75522.) And as this case
demonstrates, these two groups are not one and the same; while some well
operators extract water for use on their own property, others, such as the City,
extract water for sale and distribution elsewhere. (Cf. City of Barstow (2000) 23
Cal. 4th 1224, 1240–1241 [contrasting overlying with appropriative water rights].)
       All this means that the District’s services, by their nature, are not directed
at any particular parcel or set of parcels in the same manner as, for example, water
delivery or refuse collection services. (Richmond, supra, 32 Cal.4th at p. 426,
citing Ballot Pamp., Gen. Elec. (Nov. 5, 1996), analysis of Prop. 218 by
Legis. Analyst, p. 73.) Put differently, when the District fulfills its statutory
functions it is not providing a service to the City in its capacity as the owner of the
lands on which its wells are located, but in the City’s capacity as an extractor of
groundwater from stores that are managed for the benefit of the public.
       We see no indication that the voters who approved Proposition 218—
thereby, among other things, giving property owners the right to block property-
related fees and charges by majority protest (Cal. Const., art. XIII D, § 6, subd.
(a)(2))—had this sort of charge in mind. We therefore conclude that the
groundwater charge authorized by Water Code section 75522 is not a charge for a
“property-related service” that falls within the scope of Proposition 218.6

6       The City contends that the Legislature implicitly concluded otherwise when
it enacted the Sustainable Groundwater Management Act of 2014 (Wat. Code,
                                                            (footnote continued on next page)

                                          18
                                          III.
        We next turn to the City’s argument that the District’s groundwater pumping
charges violate article XIII C, as amended by Proposition 26. As noted,
Proposition 26 expanded the definition of “taxes” requiring voter approval to
include a “levy, charge or exaction of any kind,” but exempted certain categories of



(footnote continued from previous page)

§ 10720 et seq.) (SGMA), which was enacted before the Court of Appeal issued its
decision in this case. In SGMA, the Legislature provided that certain newly
created “groundwater sustainability agencies” may impose groundwater pumping
charges to fund the costs of groundwater management, but subject to the
requirements of article XIII D, section 6, subdivisions (a) and (b). (Wat. Code,
§ 10730.2, subds. (a) & (c).) Omitted from these requirements is article XIII D,
section 6, subdivision (c), which generally forbids agencies from imposing new or
increased fees unless they first gain the approval of a majority of property owners
or two-thirds of the electorate residing in the affected area. It is unclear that by
enacting Water Code section 10730.2, subdivision (c) the Legislature intended to
express any judgment on the interpretive question before us, as opposed to, for
example, signaling its agreement with a post-Amrhein appellate ruling that
groundwater charges are exempt from article XIII D’s voter approval requirement
as charges for “water service[s].” (Griffith, supra, 220 Cal.App.4th at p. 596.) In
any event, whatever the Legislature’s intent may have been, “the ultimate
constitutional interpretation must rest, of course, with the judiciary.” (Pacific
Legal Foundation v. Brown (1981) 29 Cal. 3d 168, 180.) The Legislature is, of
course, free to impose additional requirements by statute.
        Furthermore, although we disagree with the trial court that the fee at issue
here is a property-related fee within the meaning of article XIII D, and therefore
conclude that the fee is not subject to that provision’s proportionality requirement,
we express no opinion about the trial court’s determination that the District’s
practice of charging a uniform fee across an area because of the infeasibility of
allocating costs on a parcel-by-parcel basis complies with that requirement. (See
ante, at pp. 7–8.)
        We disapprove Pajaro Valley Water Management Agency v. Amrhein
(2007) 150 Cal. App. 4th 1364, and Griffith v. Pajaro Valley Water Management
Agency (2013) 220 Cal. App. 4th 586, insofar as they are inconsistent with this
opinion.


                                          19
exactions from its reach, including certain charges imposed for specific government
benefits, privileges, services, or products provided directly to the payor. (Cal.
Const., art. XIII C, § 1, subd. (e)(1) & (2).) “The local government bears the burden
of proving by a preponderance of the evidence that a levy, charge, or other exaction
is not a tax, that the amount is no more than necessary to cover the reasonable costs
of the governmental activity, and that the manner in which those costs are allocated
to a payor bear a fair or reasonable relationship to the payor’s burdens on, or
benefits received from, the governmental activity.” (Id., § 1, subd. (e).)
       As both parties acknowledge, the language of Proposition 26 is drawn in
large part from pre-Proposition 26 case law distinguishing between taxes subject
to the requirements of article XIII A, on the one hand, and regulatory and other
fees, on the other. (See Jacks v. City of Santa Barbara (2017) 3 Cal.5th 248, 262
(Jacks).) We described this distinction in Sinclair Paint, supra, 15 Cal. 4th 866
which concerned the proper categorization of fees imposed on manufacturers of
lead-containing products (and others) to raise revenue for a statewide lead
poisoning evaluation, screening, and follow-up program. We explained that, “[i]n
general, taxes are imposed for revenue purposes, rather than in return for a specific
benefit conferred or privilege granted.” (Sinclair Paint, at p. 874; see Cal. Const.,
art. XIII C, § 1, subd. (e)(1).) Accordingly, we concluded, a fee does not become
a tax subject to article XIII A unless it “ ‘ “exceed[s] the reasonable cost of
providing services . . . for which the fee is charged.” ’ ” (Sinclair Paint, at p. 876.)
We further explained that “ ‘the basis for determining the manner in which the
costs are apportioned’ ” should demonstrate that “ ‘charges allocated to a payor
bear a fair or reasonable relationship to the payor’s burdens on or benefits from the
regulatory activity.’ ” (Id. at p. 878, quoting San Diego Gas & Electric Co. v. San
Diego County Air Pollution Control Dist. (1988) 203 Cal. App. 3d 1132, 1146
(SDG&E).) Proposition 26 codified both requirements. (See Cal. Const.,
                                          20
art. XIII C, § 1, subd. (e) [to prove fee is not a tax, “local government bears the
burden of proving . . . that the manner in which those costs are allocated to a payor
bear a fair or reasonable relationship to the payor’s burdens on, or benefits
received from, the governmental activity,” and “that the amount is no more than
necessary to cover the reasonable costs of the governmental activity”].)7
       Both the trial court and the Court of Appeal concluded that the groundwater
pumping charge was exempt from article XIII C’s definition of “tax,” but for
different reasons. The trial court held that the charge falls within the exception for
“[a]ssessments and property-related fees imposed in accordance with the
provisions of Article XIII D.” (Cal. Const., art. XIII C, § 1, subd. (e)(7).) The
Court of Appeal concluded that the charge instead falls into the exception for “[a]
charge imposed for a specific benefit conferred or privilege granted directly to the
payor that is not provided to those not charged, and which does not exceed the
reasonable costs to the local government of conferring the benefit or granting the
privilege.” (Id., § 1, subd. (e)(1).) The court reasoned that the charge is imposed
on well operators for the privilege of extracting water from underground reserves,
akin to a charge for entrance to a state or local park for purposes of conserving the
resource, and that each well operator receives a benefit from the District’s
conservation activities.

7       As we recognized in Jacks, supra, 3 Cal.5th at page 262 and footnote 5,
although Proposition 26 codifies Sinclair Paint in significant part, Proposition 26
describes categories of charges imposed for reasonable regulatory costs in a
manner that “does not mirror our discussion of such costs in Sinclair Paint
[citation].” (See Cal. Const., art. XIII C, § 1, subd. (e)(3) [exempting from the
definition of tax “[a] charge imposed for the reasonable regulatory costs to a local
government for issuing licenses and permits, performing investigations,
inspections, and audits, enforcing agricultural marketing orders, and the
administrative enforcement and adjudication thereof”].) Here, as in Jacks, we
have no occasion to address the extent of the difference.


                                          21
       The City does not dispute that the pumping charge is imposed for a
government “privilege” or “benefit,” or, alternatively, for a “government service
or product” (which is subject to the same set of requirements as a fee for a
government “privilege” or “benefit” under subdivision (e)(1)) (Cal. Const., art.
XIII C, § 1, subd. (e)(2)). But the City contends that the pumping charge cannot
satisfy the remaining requirements for an exempt charge because the City does not
benefit from the District’s activities to the same extent as other pumpers, and
because Water Code section 75594’s three-to-one ratio requires the City and other
nonagricultural users to shoulder a disproportionate share of the fiscal burden of
supporting the District’s activities. The City argues that the charges therefore
violate both the requirement that the amount of a nontax charge be “no more than
necessary to cover the reasonable costs of the governmental activity,” and the
requirement that “the manner in which those costs are allocated to a payor bear a
fair or reasonable relationship to the payor’s burdens on, or benefits received from,
the governmental activity.” (Cal. Const., art. XIII C, § 1, subd. (e).)
       Although the Court of Appeal declared both requirements satisfied, its
analysis addressed only the first. The Court of Appeal mentioned the “fair or
reasonable relationship” requirement only in passing, noting that, “by imposing
fees based upon the volume of water extracted, the District largely does charge
individual pumpers in proportion to the benefit they receive from the District’s
conservation activities.” But, the court concluded, “[t]hat is more than is
required.” What article XIII C does require, the court reasoned, is simply that the
District’s pumping charges, in the aggregate, do not exceed the reasonable cost of
regulating the District’s groundwater supply. In support of this conclusion, the
Court of Appeal cited our decision in California Farm Bureau Federation v. State
Water Resources Control Bd. (2011) 51 Cal. 4th 421, 438 (Farm Bureau), in which
we said that for purposes of the Sinclair Paint analysis, “[a] regulatory fee does
                                          22
not become a tax simply because the fee may be disproportionate to the service
rendered to individual payors. [Citation.] The question of proportionality is not
measured on an individual basis. Rather, it is measured collectively, considering
all rate payors.” Farm Bureau went on to say that, under this standard,
“permissible fees must be related to the overall cost of the governmental
regulation. They need not be finely calibrated to the precise benefit each
individual fee payor might derive. What a fee cannot do is exceed the reasonable
cost of regulation with the generated surplus used for general revenue collection.”
(Ibid.)8 So too here, the Court of Appeal held, “[t]he District need only ensure
that its charges in the aggregate do not exceed its regulatory costs.”
       The City does not challenge the Court of Appeal’s reliance on Farm Bureau
in conducting the “reasonable cost” inquiry under article XIII C. It contends,
however, that the court’s aggregate cost analysis does not answer the separate
question whether “the manner in which those costs are allocated to a payor bear a
fair or reasonable relationship to the payor’s burdens on, or benefits received from,
the governmental activity.” (Cal. Const., art. XIII C, § 1, subd. (e).) We agree.
       Sinclair Paint, from which the relevant article XIII C requirements are
derived, made clear that the aggregate cost inquiry and the allocation inquiry are
two separate steps in the analysis. (Sinclair Paint, supra, 15 Cal.4th at p. 878.)
Sinclair Paint adopted this analytical framework from the Court of Appeal’s
opinion in SDG&E, supra, 203 Cal. App. 3d 1132 which concerned permitting fees
assessed under legislation that authorized “local air pollution control districts to
apportion the costs of their permit programs among all monitored polluters

8      Although Proposition 26 had been passed by the time we issued our
decision in Farm Bureau, we had no occasion to address it. (See Farm Bureau,
supra, 51 Cal.4th at p. 428, fn. 2.)


                                          23
according to a formula based on the amount of emissions they discharged.”
(Sinclair Paint, supra, 15 Cal.4th at p. 878, citing SDG&E, supra, 203 Cal.App.3d
at p. 1135.) The Court of Appeal in that case had concluded the fees were not
special taxes for purposes of article XIII A, both because “the amount of the
regulatory fees was limited to the reasonable costs of each district’s program,” and
because “the allocation of costs based on emissions ‘fairly relates to the permit
holder’s burden on the district’s programs.’ ” (Sinclair Paint, at p. 878, quoting
SDG&E, supra, 203 Cal.App.3d at p. 1146.) Applying the same framework in
Sinclair Paint, we explained that Sinclair, a manufacturer challenging the fees at
issue in the case, would have the opportunity to “prove at trial that the amount of
fees assessed and paid exceeded the reasonable cost of providing the protective
services for which the fees were charged, or that the fees were levied for unrelated
revenue purposes. [Citation.] Additionally, Sinclair will have the opportunity to
try to show that no clear nexus exists between its products and childhood lead
poisoning, or that the amount of the fees bore no reasonable relationship to the
social or economic ‘burdens’ its operations generated. [Citations.]” (Sinclair
Paint, at p. 881, italics added; see also id. at p. 876.)
       Our decision in Farm Bureau, on which the Court of Appeal in this case
relied, did not alter this framework. (Farm Bureau, supra, 51 Cal.4th at pp. 436–
437, 441.) In Farm Bureau, we considered and rejected a facial challenge to a
statutory user fee on certain water rights holders for purposes of supporting the
State Water Resources Control Board’s Water Rights Division. We explained that
the statutory scheme did not authorize fees for general revenue purposes, but for
purposes of funding activities performed by the Water Rights Division. (Id. at
pp. 439–440.) It was in the course of this discussion that we observed that “[t]he
question of proportionality is not measured on an individual basis,” but is instead
“measured collectively.” (Id. at p. 438.) In a separate section of the opinion, we
                                           24
addressed the plaintiffs’ argument that the statute was unconstitutional as applied
because the fee schedule established by regulation meant that, as a practical
matter, 40 percent of water rights holders would be responsible for funding 100
percent of governmental activities that benefit all water rights holders and the
general public. The plaintiffs argued that, for this reason, the fees were
“disproportionate to the benefit derived by the fee payors or the burden they place
on the regulatory system.” (Id. at p. 440.) We remanded for further consideration
of that question, instructing the trial court on remand to “determine whether the
statutory scheme and its implementing regulations provide a fair, reasonable, and
substantially proportionate assessment of all costs related to the regulation of
affected payors.” (Id. at p. 442.) This is, in essence, the same question that the
Court of Appeal in this case missed.
       To be sure, pre-Proposition 26 case law made clear that, “[i]n pursuing a
constitutionally and statutorily mandated conservation program, cost allocations
for services provided are to be judged by a standard of reasonableness with some
flexibility permitted to account for system-wide complexity.” (Brydon v. East Bay
Mun. Utility Dist. (1994) 24 Cal. App. 4th 178, 193.) Article XIII A, the cases held,
“does not apply to every regulatory fee simply because, as applied to one or
another of the payor class, the fee is disproportionate to the service rendered.” (Id.
at p. 194.) Courts thus held that an agency could, for example, charge a flat filing
fee to defray the costs of agency environmental review, even though review of
some documents undoubtedly required a greater expenditure of agency resources
than others. (California Assn. of Prof. Scientists v. Department of Fish & Game
(2000) 79 Cal. App. 4th 935, 953.) But the case law did not suggest that the
constitutionality of a fee for a government service, for example, depended solely
on whether the fees collected, in the aggregate, exceeded the aggregate amount
necessary to provide the service to affected payors. (See id. at p. 950
                                         25
[distinguishing regulatory fees from “other types of user fees” that are “easily
correlated to a specific, ascertainable cost”].) Nor did the cases suggest that the
constitutional framework was otherwise indifferent to allegations that a
government agency lacked any reasonable basis for charging a higher fee to some
payors than others. (See id. at p. 955 [upholding higher fees for filing certain
environmental review documents as having “sufficient reasonable basis”].)
       In any event, regardless of the backdrop against which Proposition 26 was
passed, it is clear from the text itself that voters intended to adopt two separate
requirements: To qualify as a nontax “fee” under article XIII C, as amended, a
charge must satisfy both the requirement that it be fixed in an amount that is “no
more than necessary to cover the reasonable costs of the governmental activity,”
and the requirement that “the manner in which those costs are allocated to a payor
bear a fair or reasonable relationship to the payor’s burdens on, or benefits
received from, the governmental activity.” (Cal. Const., art. XIII C, § 1, subd.
(e).) We must presume the Legislature intended each requirement to have
independent effect. (Dix v. Superior Court (1991) 53 Cal. 3d 442, 459.)
       As noted, the Court of Appeal did mention the reasonable-relationship
requirement, if only to observe that the District’s volume-based charges mean that
the District “largely does charge individual pumpers in proportion to the benefit
they receive from the District’s conservation activities.” But this observation
misses the entire basis of the City’s argument: namely, that the City does not
receive the same benefit from the District’s conservation activities as other
pumpers, and that it is required to bear a disproportionate share of the fiscal
burden by virtue of Water Code section 75594’s three-to-one ratio. We thus
remand the case to the Court of Appeal with instructions to consider whether the
record sufficiently establishes that the District’s rates for the 2011–2012 and the
2012–2013 water years bore a reasonable relationship to the benefits of its
                                          26
conservation activities, as article XIII C requires. In making this determination,
the Court of Appeal may consider whether, as the District argues, it should be
afforded the opportunity to supplement the administrative record with evidence
bearing on this question.9
                                        IV.
       The judgment of the Court of Appeal is affirmed in part and reversed in
part, and the case remanded for further proceedings consistent with this opinion.


                                                 KRUGER, J.
WE CONCUR:

CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
CUÉLLAR, J.
IRION, J.*




9      The question whether the District’s rates for the 2011–2012 and the 2012–
2013 water years be justified under article XIII C is a separate question from
whether the three-to-one ratio in Water Code section 75594 is facially
unconstitutional under article XIII C, as the City contends. Because the specific
question before us concerns the justification for the challenged rates that were
imposed without voter approval, we do not reach the latter issue; the parties and
interested amici are free to argue the point on remand.
*      Associate Justice of the Court of Appeal, Fourth Appellate District,
Division One, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                         27
                       CONCURRING OPINION BY LIU, J.

          I join today’s opinion. But I would provide an explicit answer to a question
addressed only implicitly by the court. One of the issues on which we granted
review was whether Water Code section 75594’s requirement for at least a three-
to-one ratio of fees on nonagricultural use of groundwater to such fees on
agricultural use survives the adoption of articles XIII C and XIII D. The answer,
which is apparent from today’s opinion, is that the requirement does not survive.
There may be circumstances in which the three-to-one ratio is justified, but the
justification will not have anything to do with Water Code section 75594. Instead,
the justification will be that the fees imposed on ratepayers bear “a fair or
reasonable relationship to the payor’s burdens on, or benefits received from, the
governmental activity.” (Cal. Const., art. XIII C, § 1, subd. (e); maj. opn., ante, at
p. 26.)
                                                          LIU, J.




                                            1
See last page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion City of San Buenaventura v. United Water Conservation District
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 235 Cal. App. 4th 228
Rehearing Granted

__________________________________________________________________________________

Opinion No. S226036
Date Filed: December 4, 2017
__________________________________________________________________________________

Court: Superior
County: Santa Barbara
Judge: Thomas Pearce Anderle

__________________________________________________________________________________

Counsel:

Ariel Pierre Calonne and Gregory G. Diaz, City Attorneys, Keith Bauerle, Assistant City Attorney;
Colantuono & Levin, Colantuono, Highsmith & Whatley, Michael G. Colantuono, David J. Ruderman,
Megan S. Knize and Michael R. Cobden for Plaintiff, Cross-defendant and Appellant.

Buchalter Nemer, Douglas E. Wance, Robert M. Dato and Michael L Meeks for Tesoro Refining and
Marketing Company as Amicus Curiae on behalf of Plaintiff, Cross-defendant and Appellant.

Jonathan M. Coupal, Trevor A. Grimm, Timothy A. Bittle and J. Ryan Cogdill for Howard Jarvis
Taxpayers Foundation as Amicus Curiae on behalf of Plaintiff, Cross-defendant and Appellant.

Jack Cohen as Amicus Curiae on behalf of Plaintiff, Cross-defendant and Appellant.

Aleshire & Wynder, June S. Ailin, Lindsay M. Tabaian and Miles P. Hogan for City of Signal Hill as
Amicus Curiae on behalf of Plaintiff, Cross-defendant and Appellant.

Timothy S. Guster; Silicon Valley Law Group, Jeffrey S. Lawson; Johnson & James, Robert K. Johnson
and Omar F. James for Great Oaks Water Company as Amicus Curiae on behalf of Plaintiff, Cross-
defendant and Appellant.

Musick, Peeler & Garrett, Anthony H. Trembley, Jane Ellison Usher, Gregory J. Patterson, Cheryl A. Orr
and William H. Hair for Defendants, Cross-complainants and Appellants.

Law Offices of Young Wooldridge, Ernest A. Conant and Jeffrey J. Patrick for Santa Ynez River Water
Conservation District as Amicus Curiae on behalf of Defendants, Cross-complainants and Appellants.

Nancy N. McDonough and Christian C. Scheuring for California Farm Bureau Federation and Farm Bureau
of Ventura County as Amicus Curiae on behalf of Defendants, Cross-complainants and Appellants.

Marcia Scully and Heather C. Beatty for The Metorpolitan Water District of Southern California as Amicus
Curiae on behalf of Defendants, Cross-complainants and Appellants.
Page 2 – S226036 –counsel continued

Counsel:

Stanly T. Yamamoto; Hanson Bridgett, Adam Hofmann; Greines, Martin, Stein & Richland, Timothy T.
Coates and Alan Diamond for Santa Clara Valley Water District as Amicus Curiae on behalf of
Defendants, Cross-complainants and Appellants.

Horvitz & Levy, David M. Axelrad, Mitchell C. Tilner; Latham & Watkins, Paul N. Singarella and Kathryn
M. Wagner for Water Replenishment District of Southern California as Amicus Curiae on behalf of
Defendants, Cross-complainants and Appellants.

Theresa A. Goldner, County Counsel (Kern), Charles F. Collins, Chief Deputy County Counsel; Rossmann
and Moore, Antonio Rossmann and Roger B. Moore for County of Kern as Amicus Curiae.

Keker & Van Nest, John W. Keker, Daniel Purcell, Dan Jackson and Warren A. Braunig for San Diego
County Water Authority as Amicus Curiae.

Aleshire & Wynder and Patricia J. Quilizapa for City of Cerritos, City of Downey and City of Signal Hill
as Amici Curiae.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Michael G. Colantuono
Colantuono, Highsmith & Whatley
790 E. Colorado Avenue, Suite 850
Pasadena, CA 91101-2109
(213) 542-5700

Jane Ellison Usher
Musick, Peeler & Garrett
2801 Townsgate Road, Suite 200
Westlake Village, CA 91361
(805) 418-3100

Cheryl A. Orr
Musick, Peeler & Garrett
2801 Townsgate Road, Suite 200
Westlake Village, CA 91361
(805) 418-3100